

116 HRES 412 IH: Supporting the designation of May as “National Lyme and Tick-Borne Disease and Conditions Awareness Month”.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 412IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mrs. Hartzler (for herself, Mr. Smith of New Jersey, Mr. Peterson, and Mr. Sires) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of May as National Lyme and Tick-Borne Disease and Conditions Awareness Month.
	
 Whereas there are an estimated 300,000 new cases of Lyme disease annually, putting undue burden and suffering on countless individuals and families;
 Whereas Lyme disease is a rapidly growing epidemic and ticks that transmit Lyme disease are found in half of all United States counties and about 80 countries worldwide;
 Whereas Lyme disease has no known cure and is difficult to diagnose; Whereas Lyme disease poses a significant threat to our communities, especially when coupled with other tick-borne illnesses and conditions such as alpha-gal allergy, Babesiosis, Heartland virus, Tularemia, and STARI;
 Whereas symptoms are often mistaken for common illnesses but can affect the nervous system, the heart, and joints, leading to arthritic symptoms, paralysis, encephalitis, seizures, and death if left untreated;
 Whereas a comprehensive approach utilizing increased education and more research on Lyme and other tick-borne diseases and conditions and their vectors can lead to significant advancements;
 Whereas individuals and families should seek out and be aware of best practices for the prevention of tick bites and Lyme and other tick-borne diseases and conditions;
 Whereas individuals living in or visiting wooded and other vulnerable areas should check themselves and their loved ones for ticks each day;
 Whereas spring marks the beginning of increased tick-bite activity; and Whereas May would be an appropriate month to designate as National Lyme and Tick-Borne Disease and Conditions Awareness Month: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Lyme and Tick-Borne Disease and Conditions Awareness Month to increase public knowledge of Lyme and other tick-borne diseases and conditions, raise awareness about the prevention of tick bites, and advance the vision of finding cures through critical research.
		